MEMORANDUM**
Ernesto Santos-Bernardo, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an immigration judge’s denial of cancellation of re*251moval. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition.
Santos-Bernardo did not demonstrate that his counsel’s failure to timely file his cancellation of removal application caused prejudice. See id. at 902-03. Accordingly, Santos-Bernardo’s due process challenge fails. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.